Citation Nr: 0415557	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-19 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of recurring 
tumors, including spinal cord involvement and surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Assistant Counsel




INTRODUCTION

The veteran had service from June 1953 to April 1955.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim for service 
connection for residuals of recurring tumors, including 
spinal cord involvement and surgery, because the evidence of 
record did not show exposure to ionizing radiation 
during service.  The basis of his claim for service 
connection is that he was overexposed to radiation while he 
was an X-ray technician during active duty, and this in turn 
caused his recurring tumors.

Unfortunately, because further development is needed before 
the Board can make a decision in this case, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

As mentioned, the veteran claims that he was exposed to 
radiation while he was an X-ray technician serving in Japan.  
Records (particularly his DD Form 214) confirm that he was a 
medical technician at a U.S. Army Hospital (USAH) in Japan.  
Letters of commendation from his superior officers also 
confirm that he was an 
X-ray technician.

The veteran contends that the radiation badge he wore 
revealed overexposure on a couple of occasions during 
service.  After one incident, in 1954, he claims that he and 
a physician lost all their body hair, were treated with 
Penicillin, and had to take blood tests every two weeks.  In 
his Notice of Disagreement (NOD), the veteran stated that he 
was exposed to 185 milla rankins (one full rankin) due to 
faulty equipment.

Sad to say, the veteran's service medical records (SMRs) and 
service personnel file were destroyed in a fire at the 
military records storage facility, and therefore are not 
available to either confirm or rebut his claimed exposure.  
But the record indicates, nonetheless, his claimed exposure 
is at least consistent with his tour of duty.

Private medical records from the Cleveland Clinic Hospital 
indicate the veteran had a spinal cord tumor diagnosed in 
1966.  He ultimately was diagnosed with ependymoma of the 
cervical spinal cord.  In 1792, he underwent a cervical 
laminectomy.  A 2001 letter from Dr. Benzel indicates the 
veteran had significant myelopathy and a progression of 
kyphotic deformity.  Dr. Benzel notes the veteran had "a 
significant exposure to radiation in years gone by.  This may 
have been associated with his tumor.  This cannot be stated 
with any degree of certainty."

One of the provisions of the Veterans' Claims Assistant Act 
(VCAA), 38 U.S.C. § 5103A(d)(1)(a) (West 2002), states that 
the duty to assist a claimant includes "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  Section 5103A(d)(2) provides that such an 
examination or opinion is necessary 

if the evidence of record before the 
Secretary, taking into consideration all 
information and lay or medical evidence 
(including statements of the claimant) - 
(A)	contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and  
(B)	indicates that the disability or symptoms 
may be associated with the claimant's 
active military, naval, or air service; but 
(C)	does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.  



In this case, there is competent medical evidence confirming 
the veteran has a current disability and suggesting it is 
possibly associated with radiation exposure during service.  
But a medical opinion is still needed to clarify this issue 
before an actual decision may be made deciding the appeal 
because the competent medical evidence is unclear as to the 
cause of his spinal cord tumor.  Charles v. Principi, 16 Vet. 
App. at 374-375 (citing 38 U.S.C. §§ 5103A(d)(2)(B), 
5103A(d)(2)).  

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and (c)(2) (2003), 
are fully complied with and satisfied.

*This should include a request that the veteran 
provide all evidence in his possession not already 
on file.

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his spinal cord tumor, 
including any residuals from the 1972 surgery, 
since his discharge from service in 1955.  Ask 
that he complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider since 
military service.

*This list should include, but is not limited to, 
all records from Dr. Benzel, Dr. Kopycinski, Dr. 
Dohn, St. Vincents Hospital, Dr. Druckmiller, and 
the Cleveland Clinic Hospital.  Also request that 
Dr. Benzel provide the medical basis and supporting 
authority for his opinion that the veteran's tumor 
was possibly related to radiation exposure.  
Additionally, all pertinent examination and 
treatment records not already on file regarding 
this veteran should be obtained and associated with 
the other evidence in the claims file.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

Also ask each treating source to provide a medical 
opinion or diagnosis concerning the cause of the 
spinal cord tumor.  

3.  Also obtain all relevant records of VA 
treatment or evaluation of the veteran since 
his discharge in 1955 that are not already on 
file.  

4.  If necessary, obtain an ionizing radiation 
dose estimate based on the changes that took 
effect as of May 8, 2003.  

5.  Schedule the veteran for an appropriate VA 
medical examination to determine whether it is 
at least as likely as not that his spinal cord 
tumor, and residuals thereof, are related to 
his service in the military-and, in 
particular, to any exposure to radiation 
during service.

If no opinion can be rendered, explain why 
this is not possible.

To facilitate making this important 
determination, it is absolutely imperative 
that the examiner has access to and reviews 
the claims folder for the veteran's pertinent 
medical history.  This includes a copy of this 
remand.  All necessary testing should be done 
and the examiner should review the results of 
any testing prior to completion of the 
examination report.  If an examination form is 
used to guide the examination, the submitted 
examination report should include the 
questions to which answers are provided.

6.  Then, if necessary, the RO should consider 
forwarding the case to the VA Under Secretary of 
Health for any opinions needed in order to comply 
with the provisions of 38 C.F.R. § 3.311.

7.  Review the claims file.  If any 
development requested is incomplete, including 
if the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action.  38 
C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  Then readjudicate the claim for service 
connection for recurring tumors, including 
spinal cord involvement.  If the claim remains 
denied, prepare a supplemental statement of 
the case (SSOC) and send it to the veteran and 
his representative.  Give them time to respond 
before returning the case to the Board for 
further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




